         Case 1:16-cv-01339-TFH Document 113 Filed 12/24/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
SHARON MICHAELS                                       )
Plaintiff                                             ) Case No: 1:16-cv-01339-TFH
v.                                                    )
                                                      )
NCO FINANCIAL SYSTEMS, INC. et al.                    )
Defendants,                                           )
                                                      )
                                                      )

         RESPONSE TO NCO-TSI NOTICE OF SUPPLEMENTAL AUTHORITY

       NOW INTO COURT, through undersigned counsel, come Sharon Michaels, Plaintiff in

the above entitled and captioned matter, individually, who submits the instant Response to NCO-

TSI recently filed Notice of Supplemental Authority. The holding in Rotkiske v. Klemm, No. 18-

328 (U.S. Dec. 10, 2019) is inapplicable to the instant case. The question presented and

answered in Rotkiske is “[d]oes the statute of limitations under the Fair Debt Collection Practices

Act begin when the violation is discovered or when the violation occurred?” The Supreme Court

specifically held:

        “[A]bsent the application of an equitable doctrine, the statute of limitations
       §1692k(d)’s begins to run on the date on which the alleged FDCPA violation occurs, not
       the date on which the violation is discovered.” Id. at *1


Further explaining that “that there is no default presumption [in the FDCPA] that all federal

limitations periods run from the date of discovery.” The Rotkiske decision resolved the question

of whether “application of a general discovery rule as a principle of statutory interpretation” is

mandated by the FDCPA. Id. However, the Court reaffirmed the existence of “the application

of a fraud-specific discovery rule as an equitable doctrine.” The Court decided the “statutory




                                                 1
         Case 1:16-cv-01339-TFH Document 113 Filed 12/24/19 Page 2 of 4



interpretation” question and the existence and viability of the fraud-based equitable doctrines

remain intact.

       Rotkiske argued that the Court “should interpret §1692k(d) to include a general

‘discovery rule’ that applies to all FDCPA actions.” Unlike the Rotkiske plaintiff, Ms. Michaels

does not make an argument that the FDCPA automatically “incorporates a ‘discovery rule’ that

would delay the beginning of the limitations period until the plaintiff knew or should have

known of his injury.” Instead, Ms. Michaels specifically argues for application of the pertinent

equitable tolling doctrines based on NCO-TSI’s fraud and fraudulent concealment of its role and

identity in the underlying collection litigation. The availability of the equitable doctrines was

reaffirmed by Justice Sotomayor in Rotkiske:

       [T]he Court has long ‘recogni[zed]’ and applied this ‘historical exception for suits based
       on fraud.’ Id., at 37; see also id., at 27 (majority opinion) (noting equitable discovery rule
       ‘in cases of fraud or concealment’); Holmberg v. Armbrecht, 327 U. S. 392 (1946);
       Exploration Co. v. United States, 247 U. S. 435 (1918); Bailey v. Glover, 21 Wall. 342
       (1875); Sherwood v. Sutton, 21 F. Cas. 1303 (No. 12,782) (CC NH 1828) (Story, J.).
       Nothing in today's decision prevents parties from invoking that well settled doctrine.

(Sotomayor, J., concurring). Also as long-held in Holmberg v. Armbrecht:

       adopted as its own the old chancery rule that where a plaintiff has been injured by fraud
       and remains in ignorance of it without any fault or want of diligence or care on his part,
       the bar of the statute [of limitations] does not begin to run until the fraud is discovered."

327 U. S. 392, 397 (1946). The Rotkiske decision specifically excluded each of the statute-of-

limitations questions presented in this case.

       We do not decide whether the text of 15 U. S. C. §1692k(d) permits the application of
       equitable doctrines or whether the claim raised in this case falls within the scope of the
       doctrine applied in Bailey and its progeny. (Rotkiske, at n. 3)

The Rotkiske plaintiff failed to preserve the fraud, the fraud-based discovery rule and the

fraudulent concealment equitable doctrines at issue in this case by not raising them on appeal to

the circuit court. As such, the Supreme Court citing the failure refused to consider such

                                                  2
          Case 1:16-cv-01339-TFH Document 113 Filed 12/24/19 Page 3 of 4



doctrines in Rotkiske making the case and the holding inapplicable to the case at bar. Ms.

Michaels was the victim of fraud and fraudulent concealment by each of the Defendants and

timely and properly raised the foregoing equitable doctrines in relation to her discovery of such

fraud.

         Second, the Rotkiske case is also inapplicable because the D.C. Circuit has determined

that a tortiously prosecuted lawsuit is a continuing tort under D.C. law. See Jung v. Mundy, Holt

& Mance P.C., 372 F.3d 429, 433 (D.C. Cir. 2004) (“[A] lawsuit is a continuous, not an isolated

event, because its effects persist from the initial filing to the final disposition;” injury flows from

“cumulative costs of defense”). Here, the violation continued for almost two years. Rotkiske

does not affect the DC Circuit holding that a lawsuit is a continuous violation (thus continues to

occur until final disposition) and is not an isolated event.




DATE: December 24, 2019                        Respectfully Submitted,

                                               CONSUMER JUSTICE ESQ

                                               /s/RDennis
                                               Counsel for Plaintiff, SHARON MICHAELS
                                               CONSUMER JUSTICE ESQ
                                               Radi Dennis, DC Bar#473921
                                               P.O. Box #27081
                                               Washington, DC 20038
                                               rdennis@consumerjusticeesq.com
                                               Telephone: (202) 579-1243

                                  CERTIFICATE OF SERVICE


I, Radi Dennis, hereby certify that on this 24th day of December, 2019, a true and accurate copy
of the foregoing will be served electronically using the CM/ECF system upon the following:

Bryan Shartle
Spencer Schultz

                                                   3
        Case 1:16-cv-01339-TFH Document 113 Filed 12/24/19 Page 4 of 4



SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
3850 N. Causeway Blvd., Suite 200
Metairie, LA 70002-7227
Attorney for NCO Financial Systems & Transworld Systems Inc.

Aaron R. Easley
SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
3 Cross Creek Dr.
Flemington, NJ 08822-4938
Attorney for NCO Financial Systems & Transworld Systems Inc.

Lauren Burnette
MESSER STRICKLER, LTD
12276 San Jose Blvd, Suite 720
Jacksonville, FL 32223
Attorney for Mitchell Rubenstein & Associates, P.C.

David B. Ashe
DOMINION LAW ASSOCIATES, PLLC
222 Central Park Ave, Suite 210
Virginia Beach, VA 23462
Attorney for Dominion Law Associates, LLC

                                            Respectfully Submitted,

                                            CONSUMER JUSTICE ESQ


                                            /s/RDennis
                                            Counsel for Plaintiff, SHARON MICHAELS
                                            CONSUMER JUSTICE ESQ
                                            Radi Dennis, DC Bar#473921
                                            P.O. Box #27081
                                            Washington, DC 20038
                                            Telephone: (202) 579-1243




                                              4
